DISMISS and Opinion Filed April 7, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01365-CV

             RESIDENTIAL STRATEGIES, INC. AND
       EDWARD (TED) L. WILSON, JR., Appellants/Cross-Appellees
                             V.
          MEGATEL HOMES, LLC, Appellee/Cross-Appellant

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-08767

                        MEMORANDUM OPINION
                  Before Justices Whitehill, Osborne, and Carlyle
                           Opinion by Justice Osborne
      This appeal and cross-appeal follow the trial court’s order granting in part and

denying in part Residential Strategies, Inc. and Edward (Ted) L. Wilson, Jr.’s motion

to dismiss Megatel Homes, LLC’s claims against them. See TEX. CIV. PRAC. & REM.

CODE ANN. § 27.005. Stating they have settled all claims, the parties have filed a

joint motion to dismiss the appeal and cross-appeal. See TEX. R. APP. P. 42.1(a)(2).

We grant the motion and dismiss the appeal and cross-appeal. See id.

                                           /Leslie Osborne/
                                           LESLIE OSBORNE
                                           JUSTICE
191365F.P05
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RESIDENTIAL STRATEGIES,                     On Appeal from the 68th Judicial
INC. AND EDWARD (TED) L.                    District Court, Dallas County, Texas
WILSON, JR., Appellants/Cross-              Trial Court Cause No. DC-19-08767.
Appellees                                   Opinion delivered by Justice
                                            Osborne, Justices Whitehill and
No. 05-19-01365-CV         V.               Carlyle participating.

MEGATEL HOMES, LLC,
Appellee/Cross-Appellant

      In accordance with this Court’s opinion of this date, we DISMISS the appeal
and cross-appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of
this proceeding.


Judgment entered April 7, 2020




                                      –2–